DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1 & 33 are preliminarily amended. Claims 17-32 & 34 are cancelled. Claims 1-16, 33 & 35-36 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 35-36 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dalum (US 2012/0207620 A1).
Regarding claim 35, Dalum teaches a process for detecting an idle state charge, the process comprising:												providing a vehicle having a battery with a boost pack (90) and a primary energy pack (70) ([0062] & [0066]);											detecting if the vehicle is in an off state or an on state ([0154]);					detecting if the boost pack is below a threshold value and charging the boost pack if the boost pack is below a threshold value ([0059], [0084] & [0086]);					charging the primary energy pack with either the boost pack or an external charger if an external charger is present ([0059] & [0077]).
Regarding claim 36, Dalum teaches the process of claim 35 and further teaches charging the primary energy pack by discharging the boost pack but does not explicitly teach heating the primary energy pack. However, one of ordinary skill in the art readily understands that heat is generated when a battery is charged. Accordingly, when the primary energy pack is recharged by discharging the boost pack, the primary energy pack necessarily gets heated.							

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9, 12-13 & 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Culver (US 2012/0183832 A1) in view of Jambunathan (US 2006/0216612 A1), Okumura (US 2004/0101759 A1) and Takami (US 2006/0068272 A1).
Regarding claims 1 & 33, Culver teaches a battery pack comprising:					a) a primary energy pack including a plurality of unit cells (23) arranged as one or more rechargeable battery stacks (Fig. 6A; [0042]), each unit cell comprising: 						(i) a positive electrode layer (5) (Fig. 2; [0021]);							(ii) a negative electrode (7) (Fig. 2; [0021]);								(iii) a liquid electrolyte ([0023] & [0026]);								(iv) a positive current collector layer (14) in electrical contact with the positive electrode layer (Fig. 2; [0021]);											(iv) a negative current collector layer (14) in electrical contact with the negative electrode layer (Fig. 2; [0021]);							     			b) one or more compressible structures configured to apply pressure to the battery stack during expansion of the one or more battery stack during charge and configured to expand as one or more battery stacks decrease in volume on discharge (Figs. 3A & 6A; [0033]-[0036] & [0038]);														c) a confinement structure about the one or more stacks and the one or more compressible structures (Fig. 6A; [0044]).									However, Culver is silent as to (1) the negative electrode layer being a lithium metal negative electrode layer; (2) the electrolyte being a solid-state electrolyte; and (3) the battery comprising a boost pack.									Jambunathan teaches a battery comprising lithium metal, as well as graphite and lithium titanate, as negative electrode active materials for a negative electrode layer on a negative electrode current collector (Abstract & [0047]).								It would have been obvious to one of ordinary skill in the art to use lithium metal as the negative electrode of Culver because Jambunathan teaches lithium metal being an art recognized equivalent, as a negative electrode active material layer, to graphite and lithium titanate which are employed in Culver as the negative electrode layers. “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II. It is noted that “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.		Moreover, it would have been obvious to one ordinary skill in the art, at the time of the present invention, to use a solid-state electrolyte instead of the liquid electrolyte of Culver in order to improve the safety of the battery as taught by Okumura ([0003]). 					Furthermore, it would have been obvious to one ordinary skill in the art, at the time of the present invention, to include a booster pack in Culver’s battery pack because the booster pack can play the role of a charger for supplying regenerative power to the primary energy pack in Culver for vehicle applications as taught by Takami ([0051]).	
Regarding claim 2, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 1. Culver further wherein the one or more compressible structures, taken together, accommodate at least about 10% volumetric expansion in the one or more battery stacks during charge ([0033]-[0034]).
Regarding claim 3, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 1. Culver further teaches the one or more compressible structures comprising a single compressible structure positioned proximate the one or more battery stacks and wherein the confinement structure is a battery can (Fig. 6A; [0033] & [0044]).
Regarding claim 4, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 1. Culver further teaches the one or more compressible structures being positioned between at least two of the battery stacks, and wherein the confinement structure is a battery can (Fig. 6A; [0044]). It is noted that in the embodiment illustrated in fig. 6A of Culver, one battery stack can be made up of two unit cells (23) between which a compressible structure is positioned.
Regarding claim 5, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 1. Culver further teaches the one or more compressible structures being positioned between adjacent unit cells of the stack (Fig. 6A).
Regarding claim 6, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 5. Culver further teaches the one or more compressible structure being positioned between layers of positive current collectors and/or between layers of negative electrode collectors of adjacent unit cells of the stack (Fig. 6A).
Regarding claim 7-8, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 1. Culver further teaches at least one of the positive or negative current collector layers also being one of the one or more compressible structures, wherein the compressible structure can be a non-woven carbon fiber (Figs. 3A & 6A; [0033])
Regarding claim 9, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 1. Culver further teaches at three rechargeable battery stacks (where one rechargeable battery stack includes two unit cells (23) as shown in fig. 6A) and six compressible structures (24) which gives a compressible/cell ratio of 3/6 = 0.5 (Fig. 6A).
Regarding claims 12-13, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 1. Culver further teaches wherein at least one of the compressible structures is provided in the form of a block and comprises at least one plate and at least one compressible member (Fig. 6A; [0036]).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Culver (US 2012/0183832 A1), Jambunathan (US 2006/0216612 A1), Okumura (US 20040101759 A1) and Takami (US 2006/0068272 A1), as applied to claims 1-9, 12-13 & 33 above, and further in view of Okada (US 2010/0035155 A1).
Regarding claim 10, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 13, as noted above, but is silent as to the positive electrodes comprising FeF3.														Okada teaches a battery cathode (i.e positive electrode) comprising FeF3 ([0005]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use FeF3 in the positive electrode layer of Culver in order to improve safety and energy density (the capacity) as taught by Okada ([0005] & [0062]).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Culver (US 2012/0183832 A1), Jambunathan (US 2006/0216612 A1), Okumura (US 20040101759 A1) and Takami (US 2006/0068272 A1), as applied to claims 1-9, 12-13 & 33 above, and further in view of West (US 2010/0190047 A1).
Regarding claim 11, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 1, as noted above, but is silent as to the compressible structure comprising a compressible material having a low compression set wherein the resilience properties of the compressible structure is stable at temperature between about 60-100°C.					West teaches a material such as a steel for a compressible structure in a battery ([0086]-[0087] & [0100]). The instant specification ([0156]) notes that steel is a material which satisfies the presently claimed properties of a low compression set at temperature between about 60-100°C.													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use steel as a component Kwon’s compressible structure because it is a known material used in the field of batteries, used a spring, to compress a battery stack while still maintaining suitable pressure on the different layers of the battery stack ([0087]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claims 14 & 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Culver (US 2012/0183832 A1), Jambunathan (US 2006/0216612 A1), Okumura (US 20040101759 A1) and Takami (US 2006/0068272 A1), as applied to claims 1-9, 12-13 & 33 above, and further in view of Kwon (US 2011/0052960 A1).
Regarding claims 14 & 16, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 13, as noted above, but is silent as the plate being rigid (claim 14) and the plate including a mechanism for maintaining the at least one compressible member in position (claim 16).											Kwon teaches a battery comprising a compressible structure provided in the form of a block, wherein the compressible structure comprises a flat plate (20) and a compressible member (21) and further teaches maintaining the at least one compressible member in position on the plate through adhesion (Fig. 4; [0068]). In a specific embodiment, Kwon teaches the compressible member being flexible shapes being punched into the surface of a flat plate wherein the flat plate can be made of a rigid material such as aluminum or copper (Fig. 4; [0067 ]-[0068]).												It would have been obvious to one of ordinary skill in the art to use the compressible structure of Kwon described above instead of the compressible structure of Culver because the compressible structures of Kwon are capable of deforming elastically according to the change of spaces between the unit batteries 11 as the unit batteries are charged or discharged as taught by Kwon ([0074]).

Claim 15 rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Culver (US 2012/0183832 A1), Jambunathan (US 2006/0216612 A1), Okumura (US 20040101759 A1), Takami (US 2006/0068272 A1) and Kwon (US 2011/0052960 A1), as applied to claims 1-9, 12-14, 16 & 33 above, and further in view of Cheu (US 6,040,085 A).
Regarding claim 15, Culver as modified by Jambunathan, Okamura and Takami teaches the battery of claim 13 but is silent as to the plate being flexible.					Cheu teaches a battery comprising a housing (140+140a) such an aluminum can including a compressible structure (143+150) comprising a gas spring or a polymer-based foam spring as a means for providing a compressive force to the components of a battery assembly (Fig. 5; Col.3, L.39-51, Col.8, L.5-7, Col.8, L.65 – Col.9, L.15). Cheu further teaches the compressible structure comprising at least one plate (150) and at least one compressible member (142/143), wherein the plate can be made of rigid material such as aluminum metal or can be made of flexible material such as polypropylene (Col.8, L.31-46).						It would have been obvious to one ordinary skill in the art, at the time of the invention, to use one of the compressible structures by Cheu described above, in place of the compressive structure described by Culver as an art-recognized equivalent for the same intended purpose (i.e means for exerting a compressive force on a battery assembly within a battery housing). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.	
		 		
							
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727